Case 6:20-cv-01642-GKS-LRH Document 23 Filed 07/27/21 Page 1 of 2 PagelD 584

£

‘ Case 6:20-cv-01642-GKS-LRH Document 22 Filed 07/01/21 Page 1 of 2 PagelD 582
Ripe 7 w/z

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

PEDRO P. ALVARADO,

 

 

Plaintiff,
Vv. Case No: 6:20-cv-1642-GKS-LRH
COMMISSIONER OF SOCIAL
SECURITY,
Defendant.
REPORT AND RECOMMENDATION

‘UNITED STATES DISTRICT COURT:

  
 
  

re
a
ky a | his cause came on for consideration without oral argument on the following motion filed
MOTION: - UNOPPOSED MOTION FOR ENTRY OF JUDGMENT
WITH REMAND (Doc. 21)

 

FILED: June 29, 2021

 

 

 

THEREON it is RECOMMENDED that the motion be GRANTED.

 

The Commissioner of Social Security moves to remand this case pursuant to sentence four

of 42 ULS.C, § 405(g), so that the following may occur:

The Appeals Council will direct the Administrative Law Judge to reconsider
Plaintiff's maximum residual functional capacity, reconsider the opinion evidence
from Dr. Syad Zaidi under the new medical source regulations (20 _C.F.R. §
404.1520c), reconsider the prior administrative medical findings under the new
medical evidence regulations (20 C.F.R. § 404.1520c¢), and take any further action
necessary to complete the record. This may include a hearing on remand and will
require the issuance of a new decision.

 

 
Case 6:20-cv-01642-GKS-LRH Document 23 Filed 07/27/21 Page 2 of 2 PagelD 585
" Case 6:20-cv-01642-GKS-LRH Document 22 Filed 07/01/21 Page 2 of 2 PagelD 583

 

(Doc. 21, at 1). Plaintiff does not oppose the motion. (/d.). Upon consideration, the undersigned
finds the request well taken.
Accordingly, it is RESPECTFULLY RECOMMENDED that the Court:
1. GRANT the Commissioner’s Unopposed Motion for Entry of Judgment with Remand (Doc,
21);
2. REVERSE and REMAND the final decision of the Commissioner for further proceedings
pursuant to sentence four of § 405(g) for the above-stated reason; and
3. DIRECT the Clerk of Court to enter judgment in favor of Plaintiff and against the
Commissioner, and thereafter CLOSE this case.
NOTICE TO PARTIES
A party has fourteen days from this date to file written objections to the Report and
Recommendation’s factual findings and legal conclusions. A party’s failure to file written
objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal
conclusion the district judge adopts from the Report and Recommendation. See Lith Cir. R. 3-].

Recommended in Orlando, Florida on July 1, 2021.

4

LESLIE R. HOFFMAN
UNITED STATES MAGISTRATE JUDGE

 

Copies furnished to:

Presiding District Judge
Counsel of Record

 
